 

Exhibit 10.42

CAMERON INTERNATIONAL CORPORATION

INCENTIVE STOCK OPTION AGREEMENT

Effective Date:  [      ], 2010

1.Purpose.  As an additional incentive and inducement to you to remain in the
employment of the Company or one of its direct or indirect subsidiaries and to
acquire an ownership position in the Company, thereby aligning your interests
with those of the Company and its stockholders, the Company hereby grants to
you, the “Optionee”,  the option to purchase common stock of the Company from
the Company at the times and upon the terms and conditions set forth on the
attached Notice of Grant of Stock Options and Option Agreement (the
“Agreement”).  If Optionee completes, signs, and returns one copy of this
Agreement to the Company in Houston, Texas, U.S.A., this Agreement will become
effective as of October 20, 2011.

2.Terms Subject to the Plan.  The Agreement is expressly subject to the terms
and provisions of the Company's 2005 Equity Incentive Plan (the "Plan"), a copy
of which is attached hereto, and in the event there is a conflict between the
terms of the Plan and the Agreement, the terms of the Plan shall control.

3.Purchase Price.  The purchase price of the Shares of the Company’s common
stock subject to the Agreement shall be $[      ] per Share.

4.Vesting.  The Option granted pursuant to the Agreement (“Option”) may be
exercised, in whole or in part, but only as to the number of Shares as to which
the right to exercise has vested at the time of exercise, during the period
beginning [     ], 2011 (one year from the date on which it was granted), and
ending [      ], 2017 (seven years from the date on which Option was granted.)

5.Exercise of Option.  The Option granted herein may be exercised as to vested
Shares, in whole or in part, from time to time by the Optionee by giving written
notice to the Secretary of the Company on or prior to the date on which the
Option terminates.  Such notice shall identify the Option and specify the number
of whole Shares that the Optionee desires to purchase.  Any notice of exercise
shall be in a form substantially similar to the form attached hereto.  Payment
of the purchase price of the Shares that the Optionee desires to purchase shall
be tendered in full at the time of giving notice by (i) cash, check, or bank
draft payable and acceptable to the Company (or the equivalent thereof
acceptable to the Company), (ii) Shares theretofore owned and held by the
Optionee for more than six months, (iii) a combination of cash and Shares
theretofore owned and held by the Optionee for more than six months,  or
(iv)  the Optionee delivering to the Company a properly executed exercise notice
together with irrevocable instructions to a broker to promptly deliver to the
Company cash or a check payable and acceptable to the Company to pay the
exercise price.  The notice shall not be considered to be properly given unless
accompanied by all documentation deemed appropriate by the Company to reflect
exercise of the Option and compliance with all applicable laws, rules and
regulations.  

 

--------------------------------------------------------------------------------

 

The notice shall state a requested delivery date for the Share certificate or
certificates at least fifteen days after the delivery of such notice; provided,
however, that if the Optionee is exercising any Option granted pursuant to this
Agreement in connection with a broker's transaction described in 5(iv) above,
such notice shall state a requested date of delivery to the broker of such Share
certificate or certificates which shall be no later than five business days
after delivery of such notice or such greater or lesser time as may be required
or permitted by law.  

6.Shares Subject to Listing and Registration.   The Option granted herein shall
be subject to the listing, registration or qualification of the Shares subject
to such Option upon any securities exchange or under any applicable state or
federal law.  This Option may not be exercised in whole or in part unless such
listing, registration or qualification shall have been effected or obtained free
of any conditions not reasonably acceptable to the Board of Directors.

7.Changes in the Company's Capital Structure.  The number of Shares subject to
the Option and the price per Share payable upon exercise of the Option shall be
subject to the provisions of the Plan relating to adjustments to corporate
capitalization, provided; however, that in the event of any reorganization,
recapitalization, dividend or distribution (whether in cash, shares or other
property, other than a regular cash dividend), stock split, reverse stock split
or other similar change in corporate structure affecting the Shares subject to
the Option, the Option shall be appropriately adjusted to reflect such change,
but only so far as is necessary to maintain the proportionate interest of the
Participant and preserve, without exceeding, the value of such Option.

8.Covenant Not To Compete, Solicit or Disclose Confidential Information.

(a)The Optionee acknowledges that the Optionee is in possession of and has
access to confidential information, including material relating to the business,
products or services of the Company and that he or she will continue to have
such possession and access during employment by the Company.  The Optionee also
acknowledges that the Company’s business, products and services are highly
specialized and that it is essential that they be protected, and, accordingly,
the Optionee agrees that as partial consideration for the Option granted herein
that should the Optionee engage in any “Detrimental Activity,” as defined below,
at any time during his or her employment or during a period of one year
following his or her termination the Company shall be entitled to: (i) cancel
any un-exercised portion of the Option; (ii) recover from the Optionee the value
of any portion of the Option that has been exercised; (iii) seek injunctive
relief against the Optionee; (iv) recover all damages, court costs, and
attorneys’ fees incurred by the Company in enforcing the provisions of this
Option grant, and (v) set-off any such sums to which the Company is entitled
hereunder against any sum which may be owed the Optionee by the Company.

(b)“Detrimental Activity” for the purposes hereof, other than with respect to
involuntary termination without cause, termination in connection with or as a
result of a “Change of Control” (as defined in Section 10(b) hereof), or
termination following a reduction in job responsibilities, shall include: (i)
rendering of services for any person or organization, or engaging directly or
indirectly in any business, which is or becomes competitive with the

-2-

--------------------------------------------------------------------------------

 

Company; (ii) disclosing to anyone outside the Company, or using in other than
the Company’s business, without prior written authorization from the Company,
any confidential information including material relating to the business,
products or services of the Company acquired by the Optionee during employment
with the Company; (iii) soliciting, interfering, inducing, or attempting to
cause any employee of the Company to leave his or her employment, whether done
on Optionee’s own account or on account of any person, organization or business
which is or becomes competitive with the Company, or (iv) directly or indirectly
soliciting the trade or business of any customer of the Company.  “Detrimental
Activity” for the purposes hereof with respect to involuntary termination
without cause, termination in connection with or as a result of a “Change of
Control”, or termination following a reduction in job responsibilities, shall
include only part (ii) of the preceding sentence.

9.Termination of Employment.

(a)If the Optionee’s employment terminates, for reasons other than cause (as
defined below), at age 60 or older and the Optionee has at least ten years of
service with the Company, any unvested shares shall continue to vest according
to the terms of the Option except that if such termination occurs within one
year from grant date, the number of shares that will continue to vest shall be
reduced to be proportionate to that portion of the year between grant date and
termination date; and the Optionee shall have the right to exercise the Option
at any time within the lesser of: (i) the term of the option, or (ii) a three
(3) year period commencing on the day next following such termination, or one
(1) year from the last date of vesting, whichever is greater; and  

(b)If the Optionee is an Executive Officer, the Optionee’s employment
terminates, for reason other than cause (as defined below), at age 65 or older
and the Optionee has at least ten years of service with the Company, any
unvested shares shall continue to vest according to the terms of the Option and
the Optionee shall have the right to exercise the Option according to the terms
of the Option; and

(c)If the Optionee’s employment terminates by reason of death or “long-term
disability”, as defined below, of the Optionee, the Option shall vest in full,
and the Optionee or his/her personal representatives, heirs, legatees or
distributees shall have the right to exercise the Option granted hereunder at
any time within the lesser of:  (1) the term of the Option or, (ii) a three (3)
year period commencing on the date next following such termination, but in
either case, never less than 12 months from the date of such termination.  For
purposes of this Stock Option Agreement, “long-term disability”shall mean that
the Optionee is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve months; and  

(d)If the Optionee’s employment terminates by reason of a workforce reduction,
any unvested Shares shall continue to vest according to the terms of the option
except that if such termination occurs within one year from grant date, the
number of shares that will continue to vest shall be reduced to be proportionate
to that portion of the year between the grant date and termination date; and the
Optionee shall have the right to exercise the Option granted hereunder

-3-

--------------------------------------------------------------------------------

 

at any time within the lesser of: (i) the term of the Option, or (ii) a three(3)
year period commencing on the day next following such termination, or one (1)
year from the last date of vesting, whichever is greater; and

(e)If the Optionee’s employment terminates voluntarily other than as provided
for in Sections (a), (b), (c) or (d) above, or as a result of involuntary
termination other than for cause or as provided for in Sections (c) and (d)
above, no additional Shares shall vest for the benefit of the Optionee after the
termination date, and the Option shall be exercisable by the Optionee, with
respect to those Shares which had already vested only, within a three (3) month
period after such termination or the term of the Option, whichever is less, but
only to the extent it was exercisable immediately prior to the date of
termination; and

(f)If the Optionee’s employment is terminated for “cause”, the Option shall
terminate and no longer be exercisable for either the vested or the unvested
Shares.  For purposes of the Option, “cause” shall mean the Optionee has (1)
engaged in gross negligence or willful misconduct in the performance of his  or
her duties and responsibilities respecting his or her position with the Company,
(2) willfully refused, without proper legal reason, to perform the duties and
responsibilities respecting his or her position with the Company, (3) breached
any material policy or code of conduct established by the Company and affecting
the Optionee, (4) engaged in conduct that Optionee knows or should know is
materially injurious to the Company, (5) been convicted of a felony or a
misdemeanor involving moral turpitude, or (6) engaged in an act of dishonest or
impropriety which materially impairs the Optionee’s effectiveness in his or her
position with the Company.

10.Change of Control.

(a)Notwithstanding Section 11.2 of the Plan, upon a “Change of Control” of the
Company, the Option granted hereunder shall immediately and fully vest and
become fully exercisable.

(b)“Change of Control” for the purposes of this Option, shall mean the earliest
date on which:

 

(i)

any Person is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 20% or more of the combined voting power of the Company’s
outstanding voting securities, other than through the purchase of voting
securities directly from the Company through a private placement; or

 

(ii)

individuals who constitute the Board on the date hereof (the “Incumbent Board”)
cease for any reason to constitute at least a majority thereof, provided that
any person becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least two-thirds of the directors comprising the Incumbent Board shall from
and after such election be deemed to be a member of the Incumbent Board; or

-4-

--------------------------------------------------------------------------------

 

 

(iii)

a merger or consolidation involving the Company or its stock, or an acquisition
by the Company, directly or indirectly or through one or more subsidiaries, of
another entity or its stock or assets in exchange for the stock of the Company
unless, immediately following such transaction less than 50% of the then
outstanding voting securities of the surviving or resulting corporation or
entity will be (or is) then beneficially owned, directly or indirectly, by all
or substantially of the individuals and entities who were the beneficial owners
of the Company’s outstanding voting securities immediately prior to such
transaction (treating, for purposes of determining whether the 50% continuity
test is met, any ownership of the voting securities of the surviving or
resulting corporation or entity that results from a stockholder’s ownership of
the stock of, or their ownership interest in, the corporation or other entity
with which the Company is merged or consolidated as not owned by persons who
were beneficial owners of the Company’s outstanding voting securities
immediately prior to the transaction).

 

(iv)

a tender offer or exchange offer is made and consummated by a Person other than
the Company for the ownership of 20% or more of the voting securities of the
Company then outstanding; or

 

(v)

all or substantially all of the assets of the Company are sold or transferred to
a Person as to which (a) the Incumbent Board does not have authority (whether by
law or contract) to directly control the use or further disposition of such
assets and (b) the financial results of the Company and such Person are not
consolidated for financial reporting purposes.

Anything else in this definition to the contrary notwithstanding, no Change of
Control shall be deemed to have occurred by virtue of any transaction which
results in the Participant, or a group of Persons which includes the
Participant, acquiring more than 20% of either the combined voting power of the
Company’s outstanding voting securities or the voting securities of any other
corporation or entity which acquires all or substantially all of the assets of
the Company, whether by way of merger, consolidation, sale of such assets or
otherwise.

11.Employment.  This Agreement is not an employment agreement.  Nothing
contained herein shall be construed as creating any employment relationship.

12. Notices.  All notices required or permitted under this Agreement shall be in
writing and shall be delivered personally or by mailing the same by registered
or certified mail postage prepaid, to the other party.  Notice given by mail as
below set out shall be deemed delivered at the time and on the date the same is
postmarked.

Notices to the Company should be addressed to:

Cameron International Corporation

1333 West Loop South, Suite 1700

Houston, Texas 77027

Attention: Corporate Secretary

Telephone:  713-513-3322

-5-

--------------------------------------------------------------------------------

 

13.Definitions.  All undefined capitalized terms used herein shall have the
meanings assigned to them in the Plan.

14.Successors and Assigns.  Subject to the provisions of Paragraph 9 hereof,
this Agreement shall inure to the benefit of and be binding upon the heirs,
legatees, distributees, executors and administrators of the Optionee and the
successors and assigns of the Company.  This Agreement shall be interpreted,
construed, and enforced in accordance with the laws of the State of Texas.   In
no event shall an Option granted hereunder be voluntarily or involuntarily sold,
pledged, assigned or transferred by the Optionee other than:  (i) by will or the
laws of descent and distribution; or (ii) pursuant to the qualified domestic
relations order (as defined by the Internal Revenue Code); or (iii) with respect
to Awards of nonqualified stock options, by transfer by an Optionee to a member
of the Optionee’s Immediate Family, or to a partnership or limited liability
company whose only partners or shareholders are the Optionee and members of his
Immediate Family.  However, any Award transferred shall continue to be subject
to all terms and conditions contained in the Award Agreement.

15.Tax Withholding.  

(a)With respect to the cash payment under the Plan, Optionee agrees that as a
condition to the exercise of the Option granted hereunder, any cash payment
shall be reduced by, or shall include such additional amount required to be paid
or withheld with respect thereto under all applicable federal, state and local
taxes and any other law or regulation that may be in effect as of the date of
each such payment (“Tax Amounts”).

(b)With respect to issuance of Shares pursuant to the exercise of the Option
granted hereunder, no issuance shall be made until appropriate arrangements have
been made for the payment of any Tax Amounts that may be required to be paid or
withheld with respect thereto, and such arrangements can be accomplished by:

 

(i)

directing the Company to retain Shares (up to the Optionee’s minimum required
tax withholding rate or such other rate that will not trigger a negative
accounting impact) otherwise deliverable in connection with the Award;

 

(ii)

payment of the Required Tax amounts to the Company; or

 

(iii)

if Optionee is a current employee or Director of the Company, the Optionee may
satisfy the obligation for payment of the required Tax Amounts by tendering
previously acquired Shares (either actually or by attestation, valued at their
then “Fair Market Value” as defined by the Plan) that have been owned for a
period of at least six months (or such other period necessary to avoid
accounting charges against the Company’s earnings).

_______________________________

-6-